ELLIOTT, J.
The rule to show cause herein why the inscription of the judgment rendered March 15, 1928, in the above entitled case, recorded on the 16th day of March, 1928, in Book No. 43, p. 624, of the Mortgage Records of the Parish of St. Tammany, on the ground that said inscription was and is an interference with the suspensive appeal, taken by the said Hamilton J. Roubion, came on to be heard, and the law being in favor thereof, the rule is now made absolute, and it is ordered that the Clerk of Court of the Parish of St. Tammany, cancel and erase the said inscription as prayed for by the said appellant.
MOTION TO DISMISS
LECHE, J.
Plaintiff moves to dismiss this appeal on the ground that the appeal was granted by motion and without citation, at a session of the Court, different from that during which the judgment was signed. The judgment was signed March 15, 1928, and the appeal was granted by motion in oipen court on March 21, 1928. Mover admits that the ten months term of the Court, begins on .the 1st of October and ends on the 31st day of July. It thus appears that the motion for appeal was made during the same term, not session, of Court during which the judgment was rendered, and that is all that is required by law. C. P., Art. 573, Act 49, p. 151 of 1871. The motion to dismiss is therefore overruled.